Citation Nr: 0606221	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from November 
1987 to June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The case was previously before the Board in July 2004 when it 
was remanded for additional development.  The requested 
development has been completed and the Board now proceeds 
with its review of the appeal.  


FINDING OF FACT

The veteran's service-connected Crohn's disease is manifested 
by occasional episodes of abdominal distress and disturbance 
of bowel function.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for Crohn's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.114, Diagnostic 
Codes 7319, 7323 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are set forth at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  In September 2001 
and July 2004 VA provided the veteran with letters which met 
the notice provisions.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  Consequently, 
the Board finds that VA did not have a duty to notify or 
assist that was unmet.  To the extent that VA has failed to 
fulfill any duty to notify and assist the veteran, the Board 
finds that error to be harmless.  Inasmuch as there is no 
indication that any failure on the part of VA to further 
comply with the VCAA reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2005).

The veteran service-connected Crohn's disease is presently 
rated by analogy as 10 percent disabling under Diagnostic 
Coder 7319 for irritable colon syndrome.  The 10 percent 
rating contemplates moderate impairment, with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent disability rating is awarded for severe impairment, 
manifested by diarrhea, or by alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
and is the highest disability rating assignable under this 
Diagnostic Code.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The Board has also considered rating the veteran's service-
connected Crohn's disease under Diagnostic Code 7323 for 
ulcerative colitis.  A 10 percent disability rating is 
awarded for moderate impairment, with infrequent 
exacerbations.  A 30 percent disability rating contemplates 
moderately severe impairment, with frequent exacerbations.  A 
60 percent disability rating is contemplates severe 
impairment, with numerous attacks yearly and with 
malnutrition, with health only fair during remissions.  
Finally, a 100 percent rating is warranted for pronounced 
impairment, resulting in marked malnutrition, anemia, and 
general debility, or with serious complications such as liver 
abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected Crohn's disease.  In December 
2004, the most recent VA examination of the veteran was 
conducted.  The veteran reported doing well with only 
occasional abdominal pain.  He stated that he generally had 
one bowel movement a day with intermittent episodes of 
diarrhea and blood throughout the week.  Accompanying 
radiology reports did not show the presence of any active 
inflammatory bowel disease.  The findings of this examination 
were similar to the prior VA Compensation and Pension 
examination conducted in 2001.  Furthermore, VA medical 
treatment records reveal that the veteran was hospitalized 
for treatment of an exacerbation of his Crohn's disease for a 
few days in August 2001 and a few days in March 2002.  The 
medical evidence of record does not show that the veteran has 
frequent exacerbations of his Crohn's disease, nor does it 
reveal frequent episodes of bowel disturbance with abdominal 
distress.  Accordingly, an increased rating for Crohn's 
disease must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 10 percent for the veteran's service-
connected mechanical low back pain, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for Crohn's 
disease is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


